IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  January 3, 2008
                                No. 06-31277
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

JOSEPH HARRIS

                                            Plaintiff-Appellant

v.

RICHARD L STALDER; LYNN COOPER; ALPHONSE PACHECO; BUD
HAYES; CINDY SOILEAU; CAROL JEANSONNE; J AYMOND; JACOB
LOUIS; SIDNEY FISHER; JENNIFER DOYLE

                                            Defendants-Appellees


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 1:06-CV-1213


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Joseph Harris, Louisiana prisoner # 368687, appeals from the district
court’s dismissal of his civil-rights lawsuit, filed pursuant to 42 U.S.C. § 1983,
as frivolous and for failure to state a claim upon which relief may be granted.
Harris has filed a motion to proceed in forma pauperis (IFP) on appeal,




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-31277

challenging the district court’s certification that his appeal was not taken in good
faith pursuant to Baugh v. Taylor, 117 F.3d 197, 199-202 (5th Cir. 1997).
      Harris alleged that the defendants were liable for his physical injuries
because he slipped and fell on the wet prison kitchen floor and because they
failed to provide him with proper medical treatment for those injuries. Harris
fails to allege a viable deliberate indifference claim on these bases. See Domino
v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001); Neals v.
Norwood, 59 F.3d 530, 533 (5th Cir. 1995). Although Harris also alleges that he
was attacked in the infirmary by some prison personnel, that claim fails because
it is not supported by a physical injury that is more than de minimis. See Siglar
v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997). Harris’s claim regarding the
prison administrative process fails because he does not have a liberty interest
in having his prison administrative complaint resolved in a certain manner. See
Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005). The district court’s
certification that Harris’s appeal is not taken in good faith is upheld, Harris’s
motion for IFP is denied, and this appeal is dismissed as frivolous. See Baugh,
117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      Harris is hereby informed that the dismissal of this appeal as frivolous
counts as a strike for purposes of 28 U.S.C. § 1915(g), in addition to the strike
for the district court’s dismissal. See Adepegba v. Hammons, 103 F.3d 383, 387-
88 (5th Cir. 1996). We caution Harris that if he accumulates three strikes, he
may not proceed IFP in any civil action or appeal filed while he is incarcerated
or detained in any facility unless he is under imminent danger of serious
physical injury. See 28 U.S.C. § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS;
SANCTION WARNING ISSUED.




                                         2